                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF KENTUCKY
                                       AT PADUCAH

SHEILA D. BRANTNER                                                                              PLAINTIFF

v.                                                          CIVIL ACTION NO. 5:18-CV-P159-TBR

DEPARTMENT OF CORRECTIONS                                                                     DEFENDANT

                                      MEMORANDUM OPINION

        This matter is before the Court for sua sponte screening of the pro se complaint pursuant

to 28 U.S.C. § 1915A. For the reasons that follow, the Court will dismiss this action.

        Sheila D. Brantner, a convicted inmate at the McCracken County Jail, initiated this action

by filing a handwritten document with the following opening statement: “This is a complaint to

be filed in Federal Court against Ky. Dept. of Corrections.” In this initiating document, Plaintiff

alleged as follows:

            I have been on parole since May 1st 2012 that ended on June 16th 2017. Then
            parole started again 08/10/2017 and ended again on 08/02/18. For a total of
            2,229 days. Department of Corrections has allegedly took this amount of
            time from me for absconding which is a technical violation I did not obtain
            any new charges ever. That equals to 6 years 1 mo. and 9 days. If I could
            get this time that I am rightfully entitled to I could be served out real soon.
            I’m asking for this time to be granted to me.

(DN 1).

        Because Plaintiff did not file her “complaint” on a form and neither paid the filing fee nor

filed a request to proceed in forma pauperis, the Clerk of Court issued a deficiency notice

directing her to do so (DN 3). Plaintiff complied and returned her complaint on a form for filing

a civil-rights action pursuant to 42 U.S.C. § 1983 (DN 1-1).1 Therein, Plaintiff alleges, “6/6/17 –



1
 It is unclear whether the Clerk sent Plaintiff only a § 1983 form or also a habeas form. Because it
appears that Plaintiff likely intended to file a habeas petition, instead of a § 1983 action, the Court will not
assess the $350.00 filing fee against her.
1872 days were added back onto my sentence. I was a Parolee from 5/1/12 – 6/16/17 and

received Parole Compliance Credits . . . . 08/02/2016 357 more days were added back onto

sentence.” As relief, she seeks only injunctive relief in the form of “2229 off current time.”

         Here, Plaintiff seeks a speedier release from imprisonment. However, 42 U.S.C. § 1983

is not the proper vehicle for challenging the duration of imprisonment. “[W]hen a state prisoner

is challenging the very fact or duration of his physical imprisonment, and the relief he seeks is a

determination that he is entitled to immediate release or a speedier release from that

imprisonment, his sole federal remedy is a writ of habeas corpus.” Preiser v. Rodriguez, 411

U.S. 475, 500 (1973). Because Plaintiff is seeking an immediate or speedier release from

detention, a § 1983 action is not the appropriate avenue for such relief. This § 1983 action,

therefore, will be dismissed by separate Order.

         The Clerk of Court is DIRECTED to send Plaintiff a form for filing a habeas petition

pursuant to 28 U.S.C. § 2254 should she wish to file such an action.

Date:   March 13, 2019




cc:     Plaintiff, pro se
4413.005




                                                  2
